Citation Nr: 0911365	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on November 6, 2008, is warranted.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 
1971 and from September 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned an initial disability rating of 10 percent.  

In April 2008, the Board remanded this issue for additional 
evidentiary development.  In November 2008, the Board issued 
a decision of the claim.  

The claim for an increased rating for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1. On November 6, 2008, the Board issued a decision denying 
an initial disability rating in excess of 10 percent for 
PTSD.

2.  A request for a Board hearing was received by VA prior to 
November 6, 2008, and was associated with the Veteran's 
claims file after issuance of the November 6, 2008, decision.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
November 6, 2008 have been met. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).


VACATUR

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.

On November 6, 2008, the Board issued a decision denying a 
higher initial rating for service connected PTSD.  
Subsequently, the Board learned that the Veteran had filed a 
request for a Board hearing in August 2008. 

The provisions of 38 U.S.C.A. § 7107(b) indicate that the 
Board shall decide an appeal only after affording an 
appellant an opportunity for a hearing.  Because the Veteran 
requested a hearing before the Board's November 6, 2008, 
decision was rendered, that decision must be vacated to 
ensure due process.


ORDER

The Board's decision of November 6, 2008, is hereby vacated.


REMAND

In an August 2008 statement, the Veteran requested a hearing 
before a Veterans Law Judge.  He did not indicate whether he 
wanted an in-person hearing at a local VA office (Travel 
Board hearing) or a videoconference hearing.  Pursuant to 38 
C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  Since the RO is responsible for scheduling Board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Contact the Veteran and clarify whether 
he desires a Travel Board hearing or a 
videoconference hearing.  Thereafter, 
schedule the Veteran for the type of 
hearing he requests and notify him and 
his representative of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


